DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid (German Application No. DE19526660).
	Regarding claim 1, Schmid teaches a lock for an appliance, comprising a base, and a driving mechanism, a sliding mechanism, a connecting mechanism and a locking mechanism which are disposed on the base (See abstract, Fig. 1-3, components 11, 12,13, 18-21, and [0001]),
the driving mechanism comprising a driving unit and a screw rod, the driving unit driving the screw rod to rotate (See abstract, Fig. 1-3 components 11, 12,13, 18-21, and [0024]);
the sliding mechanism comprising a gear and a sliding block connected to the gear, the gear being engaged with the screw rod, to drive the sliding block to move linearly with the rotation of the screw rod (See abstract, Fig. 1-3 components 11, 12,13, 18-21, and [0001]);
the connecting mechanism comprising a first end connected to the sliding block, and a second
end connected to the locking mechanism, the connecting mechanism converting the linear movement of the sliding block into rotational movement of the locking mechanism (See abstract, Fig. 1-3 components 11, 12,13, 18-21, and [0027]);
the locking mechanism being rotatably connected to the base; and the locking mechanism comprising a locking portion, to unfold or retract relative to the base along with the rotation of the locking mechanism (See abstract, Fig. 1-3 components 9, 11, 12, 13, 18-21, and [0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683